Mr. Justice Blackmun,
dissenting.
I am of the view that the question of Bessie Gilmore’s standing and the constitutional issue are not insubstantial, and, indeed, in the context of this case, are of manifest importance. I therefore would have the pending application set for expeditious hearing and given plenary, not summary, consideration. See Mr. Justice Harlan’s haunting admonition, which I joined, in New York Times Co. v. United States, 403 U. S. 713, 752, 755 (1971) (Harlan, J., dissenting).